Citation Nr: 1746491	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  09-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to the service-connected pleural plaques disability.

2.  Entitlement to a compensable rating for calcified pleural plaques.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 15, 2014 and in excess of 70 percent thereafter.

4.  Entitlement to an effective date prior to March 15, 2014 for total disability due to unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney-at-Law



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active military service from February 1972 to January 1976.  He received the Combat Action Ribbon, among other service awards and decorations.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a January 2015 statement the Veteran withdrew his request for a Board hearing.

The issues on appeal were previously remanded by the Board in October 2015.  Although the most recent March 2017 Supplemental Statement of the Case (SSOC) lists the issue of entitlement to a compensable rating for an asymptomatic burn scar, the Board had previously denied this claim in the October 2015 decision.  Accordingly, this issue has already been adjudicated and was not appealed by the Veteran.  As such, it is no longer before the Board for consideration.  

Moreover, in October 2015, the Board reopened and remanded the issue of service connection for residuals of first and second degree burns of face, forearms, hand, and right leg.  Thereafter, in a March 2017 rating decision, the RO granted service connection and assigned a noncompensable rating; such grant is a complete award of the benefits sought.  Moreover, the Veteran has not filed a notice of disagreement with the rating or effective date assigned in the March 2017 rating decision; as such, the issue is not on appeal.  The RO's indication in the March 2017 SSOC that the issue was on appeal (listed as a claim for an increased rating for the scar disability) was improper.   Accordingly, the claims pertaining to the Veteran's scar disabilities are no longer in appellate status.

FINDINGS OF FACT

1.  The Veteran's currently diagnosed COPD was not incurred in service and is not otherwise related to service. 

2.  The Veteran's COPD is not proximately due to, the result of, or aggravated by service-connected pleural plaques disability.

3.  The Veteran's service-connected pleural plaques have not shown to cause any respiratory symptoms; all of the Veteran's respiratory symptoms have been attributed to his non-service-connected COPD.  

4.  After resolving reasonable doubt, the Veteran's PTSD is shown to result in symptoms more closely approximating total occupational and social impairment for the entire initial rating period on appeal.

5.  In light of the 100 percent schedular rating for PTSD for the entire initial rating period on appeal, there is no longer a case or controversy with respect to the issue of entitlement to a TDIU prior to March 15, 2014.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD, to include as secondary to the service-connected pleural plaques disability, have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for a compensable rating for calcified pleural plaques have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.97, Diagnostic Code (Code) 6833 (2016).

3.  For the entire initial rating period on appeal, the criteria for an initial 100 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2016).

4.  The criteria for an earlier effective date for the grant of a TDIU prior to March 15, 2014, is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 
38 C.F.R. § 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .
    
Service Connection Analysis for COPD

The Veteran contends he has COPD that is related to his active service, to include as due to, or aggravated by his service-connected calcified pleural plaques.

Service treatment records are negative for any complaints, diagnoses, or treatment for lung disease or COPD during service.  In a December 1975 Report of Medical Examination, conducted at service separation, a clinical evaluation of the Veteran's lungs and chest was normal.  

The evidence also includes a November 2006 VA respiratory condition examination report.  During the evaluation, the Veteran reported a 40 pack year history of smoking and that he had quit in 1998.  The examiner diagnosed COPD due to exposure to tobacco smoke and asbestosis as a result of asbestos exposure.  The examiner opined that the Veteran's COPD was less likely than not caused by or a result of his asbestosis.  Instead, the examiner opined that it was due to the Veteran's history of smoking, noting that medical literature lists smoking as the most common cause of COPD.

In December 2007, a VA examiner reviewed the Veteran's claims file and opined that, while the Veteran had asbestos exposure and has pleural disease, asbestos-related parenchymal damage to the lung is not well-documented.  The examiner noted the Veteran smoked 40 packs a year and that his pulmonary function tests show obstructive impairment, which is compatible with COPD.  The examiner opined that all the symptoms the Veteran had were attributable to COPD, and not to asbestos-related lung disease.

The Veteran underwent another VA respiratory examination in August 2012.  The examiner opined that the Veteran's COPD was not caused by his pleural plaques. The examiner noted that the number one etiology of COPD was smoking.

Pursuant to the Board's October 2015 remand directive, VA obtained another medical opinion in March 2016 to assist in determining whether the Veteran's currently diagnosed COPD was caused or aggravated by his exposure to asbestos in service or his service-connected pleural plaques.  The March 2016 VA examiner indicated that he interviewed the Veteran and reviewed the claims file.  It was then opined that the Veteran's COPD was less likely than not incurred in service or related to his service-connected disability.  In support of these opinions, the examiner stated that the Veteran was not seen or treated for COPD while in service.
He was diagnosed with COPD in 1997, 21 years after service.  The Veteran stated that he had some exposure to asbestos and fumes while in service.  He also had a long history with much exposure to different dusts and asbestos after service.  The Veteran also had a long history of smoking.  It was noted that smoking was the number one cause of COPD.  Further, the examiner stated that pleural plaques did not cause COPD.  In this regard, the examiner noted that pleural plaques were benign conditions that were usually found incidentally in a chest x-ray.  Pleural plaques did not cause or aggravate COPD.  Pleural plaques also did not cause symptoms.  The examiner also noted that the number one cause of COPD was
smoking and the Veteran had a long history of smoking.  For these reasons, the examiner concluded that the Veteran's COPD was not aggravated by his service or his service-connected pleural plaques.

The Board finds that the March 2016 VA medical opinion discussed above is highly probative as to the etiology or possible aggravation of the Veteran's COPD.  The examiner reviewed the claims file, discussed relevant medical evidence of record, and provided rationales in support of the opinions.  See Bloom, 12 Vet. App. 187; Hernandez-Toyens, 11 Vet. App. 382; Claiborne, 19 Vet. App. 186, Miller, 11 Vet. App. 348.

The Board has also considered the Veteran's statements purporting to relate his COPD to service or to his service-connected disability.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of COPD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  COPD is a medically complex disease process because of its multiple possible etiologies (including a long history of smoking), requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current COPD is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Veteran's lay assertions on the question of etiology are inconsistent with and outweighed by the competent medical evidence of record.

Accordingly, the Board finds that service connection for COPD, to include as secondary to the service-connected pleural plaques disability, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied. 
38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Disability Ratings-Laws and regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). "Staged" ratings to acknowledge distinct periods when different levels of impairment may be shown are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating Analysis for Pleural Plaques

The Veteran essentially contends that his respiratory disability, diagnosed as pleural plaques, warrants a compensable rating. 

Initially, and for the reasons discussed in detail in the previous section, the Veteran is not service connected for his currently diagnosed COPD.  

Upon review of all the evidence of record, the Board finds that the Veteran's service-connected pleural plaques disability has not shown to cause any respiratory symptoms.  In other words, the medical evidence demonstrates that all of the Veteran's respiratory symptoms have been attributed to his non-service-connected COPD.  

In this regard, the December 2007 VA examiner noted that the Veteran had smoked 40 pack years and PFT showed obstructive impairment.  The examiner specifically indicated that the Veteran's obstructive impairment was "compatible with COPD."  The examiner further opined that "all the symptoms the veteran has are attributable to COPD and not to asbestos related lung disease."  

The August 2012 VA respiratory examiner diagnosed the Veteran with COPD and pleural plaques and noted that the Veteran's COPD was "responsible for limitation in pulmonary function, medications and oxygen needs."  

The March 2016 VA medical opinion indicates that "pleural plaques are benign conditions" and also notes that pleural plaques "do not cause symptoms."  

The Board acknowledges that the Veteran has substantial respiratory impairment; however, such impairment has not in any way been attributed to his service-connected pleural plaques disability, but instead has been related to his nonservice-connected COPD pathology.  The service-connected pleural plaques disability has not been shown to be manifested by symptoms or impairment warranting a compensable rating under any applicable rating criteria.  Accordingly, the Board finds that the preponderance of the evidence is against this claim.

Rating Analysis for Psychiatric Disability

The Veteran contends that his PTSD disability is more severe than what is contemplated by the currently assigned 30 and 70 percent ratings. 

For the rating period prior to March 15, 2014, the Veteran is in receipt of a 30 percent disability rating for PTSD under Diagnostic Code 9411.  

Under such code, a 30 percent rating is assigned when a mood disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss. 
38 C.F.R. § 4.130 (2016).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

Beginning March 15, 2014, the Veteran is in receipt of a 70 percent PTSD rating.  
A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).

Turning to the relevant evidence, a March 2010 VA examination report reflects that the Veteran reportedly resided alone, but remained involved in his church and regularly attended CODAA (a codependency support group).  He indicated that he was divorced and was estranged from his daughter.  He reported that he struggled with being able to trust people.  Upon mental status examination, the Veteran's mood was anxious and dysphoric.  Thought process included some paranoid ideation.  Memory was noted to be mildly impaired.  Symptoms were noted to include recurrent recollections, depression, sleep impairment, fleeting thoughts of suicide, daily feelings of hopelessness, difficulty concentrating, irritability with outburst of anger, hypervigilance, and an exaggerated startle response.  He also had anxiety and racing thoughts.  A GAF score of 59 was noted, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In a March 2013 PTSD Disability Benefits Questionnaire, it was noted that the Veteran was unable to work and alienated himself from his family, friends, and community.  Symptoms included depressed mood, anxiety, panic attacks, near-continuous depression, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintain effective work and social relationships, suicidal ideation, impaired impulse control, and neglect of personal appearance and hygiene.  A GAF score of 46 was noted, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  It was further noted that the Veteran's PTSD caused total occupational and social impairment.  

The Veteran also submitted a March 2014 private psychological assessment from the same licensed psychologist who completed the March 2013 DBQ.  It was noted that the Veteran had last worked in 2005, and had to retire due to his physical and mental conditions.  Current symptoms included difficulty sleeping, nightmares, flashbacks, intrusive and involuntary thoughts of his in-service trauma, difficulty with interpersonal relationships, irritably and outbursts of anger, difficulty concentrating, and hypervigilance.  He also reported suicidal thoughts since service.  A diagnosis of PTSD was confirmed and a GAF score of 46 was noted, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  The examiner also stated that the Veteran's physical and mental problems became severe in 2005 and he was advised to stop working.  The examiner opined that the Veteran was incapable of sustaining substantial gainful employment due to his PTSD disability.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD results in total occupational and social impairment.  As reflected in the above noted medical evidence, the Veteran's PTSD has manifested symptoms of chronic sleep impairment, memory difficulties, depression, anxiety, nightmares, flashbacks, social isolation, neglect of personal hygiene, hospitalization, and suicidal ideation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, the Board notes that the Veteran has been granted entitlement to individual unemployability (TDIU) beginning March 15, 2014 based on his PTSD disability, which suggests total occupational impairment.  As for the rating period prior to March 15, 2015, the March 2013 DBQ and the March 2014 private psychological evaluation note that the Veteran was unable to work due to his PTSD disability as of 2005.  Regarding social impairment, the Veteran reportedly lives alone, is estranged from one of his children, and often isolates himself from friends and family.  Further, the evidence of record throughout the rating period on appeal shows that the Veteran had irritability with outburst of anger and thoughts of suicide. 

Additionally, the Veteran's GAF scores during the appeal period range from 46 to 59, indicative of moderate to serious symptoms or moderate to serious impairment in social, occupational or school functioning.  The Board finds that these GAF scores are relatively consistent with the Veteran's social and occupational functioning.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 100 percent for PTSD is warranted for the entire initial rating period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

TDIU

The Veteran is already in receipt of a TDIU, effective March 15, 2014, but asserts that he should be entitled to a TDIU prior to the currently assigned effective date. 

As decided herein, the Veteran is now in receipt of a 100 percent disability rating for the entire initial rating period on appeal.  

Assignment of a total schedular rating does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) (West 2014) by having an "additional" disability of 60 percent or more ("housebound" rate)).  In Bradley, the United States Court of Appeals for Veterans Claims (Court) found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect. Under those circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293. 

The Veteran's only other service-connected disabilities are for tinnitus, rated as 10 percent disabling; scars, hearing loss, and pleural plaques, all rated as noncompensable.  The medical evidence discussed above shows that the Veteran's impairment in occupational functioning is due to his PTSD disability, and not his other service-connected disabilities.  In other words, the evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities, aside from PTSD, nor has the Veteran asserted otherwise. 
Thus, to award a separate TDIU rating, in addition to the schedular 100 percent rating based on the Veteran's service-connected PTSD disability would result in duplicate counting of disabilities.  38 C.F.R. § 4.14 (2016).  As such, the Board finds that the assignment of a total schedular evaluation for PTSD renders the TDIU claim moot.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, an earlier effective date for the award of a TDIU need not be addressed. 

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Service connection for COPD, to include as secondary to the service-connected pleural plaques disability, is denied.

A compensable rating for calcified pleural plaques is denied. 

A 100 percent rating for PTSD for the entire initial rating period on appeal is granted, subject to the laws and regulations governing the payment of monetary benefits.

An effective date prior to March 15, 2014, for the grant of a TDIU is dismissed as moot.



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


